Title: [Diary entry: 4 April 1787]
From: Washington, George
To: 

Wednesday. 4th. Mercury at 44 in the Morning—73 at Noon and 70 at Night. Wind southerly, and weather clear, & very warm all day and appearances of dry weather. Rid to the Fishing Landing and to the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole. Finished harrowing in all the Oats that were sown in field No. 5 at Frenchs. To sow this field it took 117½ Bushels. The quantity of Land sowed with them is about 40 Acres. The Plows after having cross plowed the grd. for Barley in this field went to breaking up No. 2. but I ordered the 3 belonging to Dogue run to return home at Night

and leave the two belonging to the Plantation to continue this work. At Dogue run, The upper piece which was in Wheat, in the Meadow, East of the race, was sowed with Oats from Mattawoman,  bushls. and Timothy  Quarts. Finished sowing, harrowing, and Rolling the Clover which had been sown on the lay wheat at Muddy hole—to do which it took 60 pints of Seed—the ground ten acres.